

EXHIBIT 10.24


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $____________
Issue Date: September ___, 2007

  

CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, NEONODE INC., a Delaware corporation (hereinafter called
“Borrower”), hereby promises to pay to ____________________________,
___________________________________________________________, (the “Holder”) or
its registered assigns or successors in interest or order, without demand, the
sum of ____________________________ Dollars ($__________) (“Principal Amount”),
on August ___, 2010 (the “Maturity Date”), if not sooner paid.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower, the Holder and certain other holders (the “Other
Holders”) of convertible promissory notes (the “Other Notes”), dated of even
date herewith (the “Subscription Agreement”), and shall be governed by the terms
of such Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:
 
ARTICLE I


INTEREST; AMORTIZATION


   1.1.  Interest Rate. Interest on the outstanding Principal Amount shall
accrue from the date of this Note and shall be payable in arrears on December
31, 2007, and on the last business day of each calendar quarter thereafter and
on the Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable. Interest on the
outstanding principal balance of this Note shall accrue at a rate of LIBOR plus
three percent (3.0%) per annum (the “Interest Rate”). “LIBOR” or LIBO Rate”
means the rate per annum equal to the LIBOR Rate for a six-month period, as
published in the US edition of the Wall Street Journal on the business day
immediately preceding the day of the calculation of applicable interest rate. In
this Agreement, LIBOR is a reference rate and is not associated with actual US
Dollar-denominated deposits or bids and no “breakage” costs shall apply to
payments in respect of the Notes. The Interest Rate shall be calculated on
December 15, March 15, June 15, and September 15 of each year. The Interest
Rate, as calculated from time to time shall, in all events, be not less than
eight percent (8%) per annum. Interest on the outstanding principal balance of
the Note shall be computed on the basis of the actual number of days elapsed and
a year of three hundred and sixty (360) days.

1

--------------------------------------------------------------------------------




1.2. Payment of Interest Shares. Interest will be payable in cash, or at the
election of the Holder, by the Borrower’s delivery of Common Stock. Provided an
Event of Default or an event which with the passage of time or the giving of
notice could become an Event of Default has not occurred, whether or not such
Event has been cured, the Borrower may pay outstanding quarterly interest due on
this Note with shares of Common Stock (“Interest Shares”) that are included in
an effective Registration Statement valued at the lesser of the Conversion Price
as determined pursuant to Section 3.1 or the average of the volume weighted
average prices of the Common Stock as reported by Bloomberg L.P. for the
Principal Market for the twenty trading days ending on the fifth trading day
preceding an interest payment date. The Borrower must notify the Holder not
later than the twenty-fifth trading day preceding an interest payment date if
the Borrower will pay interest with cash or Interest Shares. If such notice is
not timely given, then interest must be paid with cash.


1.3. Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default (as defined in Article IV), which, if susceptible to cure
is not cured within twenty (20) days, otherwise then from the first date of such
occurrence, the annual interest rate on this Note shall (subject to Section 6.7)
be the greater of (i) LIBOR plus ten percent (10%), or (ii) twelve and a half
percent (12.5%). Such interest shall be due and payable together with regular
scheduled payments of interest.


1.4. Conversion Privileges. The Conversion Privileges set forth herein shall
remain in full force and effect immediately from the date hereof and until the
Note is paid in full regardless of the occurrence of an Event of Default. The
Note shall be payable in full on the Maturity Date, unless previously converted
into Common Stock.
 
ARTICLE II


OPTIONAL REDEMPTION AND MANDATORY CONVERSION


2.1. Mandatory Conversion. Provided an Event of Default or an event which with
the passage of time or giving of notice could become an Event of Default has not
occurred, then, commencing one year after the Actual Effective Date (as defined
in Section 11.1(iv) of the Subscription Agreement), the Borrower will have the
option exercisable by written notice to the Holder (“Notice of Mandatory
Conversion”) of compelling the Holder to convert all or a portion of the
outstanding and unpaid Principal Amount and accrued interest, thereon, into
Common Stock at the Conversion Price then in effect (“Mandatory Conversion”).
The Notice of Mandatory Conversion, which notice must be given on the first day
following twenty (20) consecutive trading days (“Lookback Period”) during which
(i) the closing price for the Common Stock as reported by Bloomberg, LP for the
Principal Market shall be greater than 200% of the Conversion Price each such
trading day, and (ii) with reported trading volume of not less than 100,000
shares of Common Stock during each trading day during the Lookback Period. The
date the Notice of Mandatory Conversion is given is the “Mandatory Conversion
Date.” The Notice of Mandatory Conversion shall specify the aggregate Principal
Amount of the Note and interest which is subject to Mandatory Conversion.
Mandatory Conversion Notices must be given proportionately to all Holders of
Notes and Other Holders of Other Notes. The Borrower shall reduce the amount of
Principal Amount and interest subject to a Notice of Mandatory Conversion by the
amount of Note Principal and interest for which the Holder had delivered a
Notice of Conversion to the Borrower during the twenty (20) trading days
preceding the Mandatory Conversion Date. Each Mandatory Conversion Date shall be
a deemed Conversion Date and the Borrower will be required to deliver the Common
Stock issuable pursuant to a Mandatory Conversion Notice in the same manner and
time period as described in Section 2.1 above and the Subscription Agreement. A
Notice of Mandatory Conversion may be given only in connection with an amount of
Common Stock which would not cause a Holder to exceed the 4.99% (or if
increased, 9.99%) beneficial ownership limitation set forth in Section 3.2 of
this Note. A Notice of Mandatory Conversion may be given only in connection with
Common Stock that has been included for resale in an effective Registration
Statement during the entire Lookback Period and through the Mandatory Conversion
Date.

2

--------------------------------------------------------------------------------




2.2. Optional Redemption of Principal Amount. Provided an Event of Default or an
event which with the passage of time on the giving of notice could become an
Event of Default has not occurred, whether or not such Event of Default has been
cured, then commencing one year ater the Issue Date of this Note, the Borrower
will have the option of prepaying the outstanding Principal Amount of this Note
("Optional Redemption"), in whole or in part, by paying to the Holder a sum of
money equal to one hundred and twenty percent (120%) of the Principal Amount to
be redeemed, together with accrued but unpaid interest thereon and any and all
other sums due, accrued or payable to the Holder arising under this Note or any
Transaction Document through the Redemption Payment Date as defined below (the
"Redemption Amount"). Borrower’s election to exercise its right to prepay must
be by notice in writing (“Notice of Redemption”). The Notice of Redemption shall
specify the date for such Optional Redemption (the "Redemption Payment Date"),
which date shall be thirty (30) business days after the date of the Notice of
Redemption (the "Redemption Period"). A Notice of Redemption shall not be
effective with respect to any portion of the Principal Amount for which the
Holder has a pending election to convert pursuant to Section 3.1. A Redemption
Notice may be given not more than two times. On the Redemption Payment Date, the
Redemption Amount, less any portion of the Redemption Amount against which the
Holder has previously exercised its rights pursuant to Section 3.1, shall be
paid in good funds to the Holder. In the event the Borrower fails to pay the
Redemption Amount on the Redemption Payment Date as set forth herein, then (i)
at the Holder’s election, such Notice of Redemption will be null and void, (ii)
Borrower will not have the right to deliver another Notice of Redemption, and
(iii) Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default. A Notice of Redemption may be cancelled at the option of the Holder, if
at any time during the Redemption Period an Event of Default, or an event which
with the passage of time or giving of notice could become an Event of Default
(whether or not such Event of Default has been cured), occurs.


ARTICLE III


CONVERSION RIGHTS


3.1. Holder’s Conversion Rights. Subject to Section 3.2, the Holder shall have
the right, but not the obligation, to convert all or any portion of the then
aggregate outstanding Principal Amount of this Note, together with interest, if
any, and fees due hereon, and any sum arising under the Subscription Agreement,
and the Transaction Documents, including but not limited to Liquidated Damages,
into shares of Common Stock, subject to the terms and conditions set forth in
this Article III, at the rate of $3.50 per share of Common Stock (“Conversion
Price”), as the same may be adjusted pursuant to this Note and the Subscription
Agreement. The Holder may exercise such right by delivery to the Borrower of a
written Notice of Conversion pursuant to Section 3.3.

3

--------------------------------------------------------------------------------


 
3.2. Conversion Limitation. Neither Holder nor the Borrower may convert
(including a Mandatory Conversion) on any date that amount of the Note Principal
or interest in connection with that number of shares of Common Stock which would
be in excess of the sum of (i) the number of shares of Common Stock beneficially
owned by the Holder and its affiliates on a Conversion Date, Repayment Date, or
interest payment date, as the case may be, (ii) any Common Stock issuable in
connection with the unconverted portion of the Note, and (iii) the number of
shares of Common Stock issuable upon the conversion of the Note with respect to
which the determination of this provision is being made, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 3.2 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 3.2, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower to increase such
percentage to up to 9.99%.


3.3. Mechanics of Holder’s Conversion.


(a) In the event that the Holder elects to convert any amounts outstanding under
this Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a “Notice of
Conversion”) to the Borrower, which Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
amounts being converted. The original Note is not required to be surrendered to
the Borrower until all sums due under the Note have been paid. On each
Conversion Date (as hereinafter defined) and in accordance with its Notice of
Conversion, the Holder shall make the appropriate reduction to the Principal
Amount, accrued interest and fees as entered in its records. Each date on which
a Notice of Conversion is delivered or telecopied to the Borrower in accordance
with the provisions hereof shall be deemed a “Conversion Date.” A form of Notice
of Conversion to be employed by the Holder is annexed hereto as Exhibit A.


(b) Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel (if so
required by the Borrower’s transfer agent), and, except as otherwise provided
below, shall cause the transfer agent to transmit the certificates representing
the Conversion Shares to the Holder by crediting the account of the Holder’s
designated broker with the Depository Trust Corporation (“DTC”) through its
Deposit Withdrawal Agent Commission (“DWAC”) system within three (3) business
days after receipt by the Borrower of the Notice of Conversion (the “Delivery
Date”). In the case of the exercise of the conversion rights set forth herein,
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the beneficial holder of such shares
of Common Stock, or, in the case that Borrower delivers physical certificates as
set forth below, the record holder of such shares of Common Stock, unless the
Holder provides the Borrower written instructions to the
contrary.  Notwithstanding the foregoing to the contrary, the Borrower or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on the Holder’s behalf via DWAC (or certificates free of restrictive
legends) if the registration statement providing for the resale of the shares of
Common Stock issuable upon the conversion of this Note is effective and the
Holder has complied with all applicable securities laws in connection with the
sale of the Common Stock, including, without limitation, the prospectus delivery
requirements and has provided representations accordingly. In the event that
Conversion Shares cannot be delivered to the Holder via DWAC, the Borrower shall
deliver physical certificates representing the Conversion Shares by the Delivery
Date to an address designated by Holder in the U.S.

4

--------------------------------------------------------------------------------




3.4. Conversion Mechanics.


(a) The number of shares of Common Stock to be issued upon each conversion of
this Note pursuant to this Article III shall be determined by dividing that
portion of the Principal Amount and interest and fees to be converted, if any,
by the then applicable Fixed Conversion Price.


(b) The Fixed Conversion Price and number and kind of shares or other securities
to be issued upon conversion shall be subject to adjustment from time to time
upon the happening of certain events while this conversion right remains
outstanding, as follows:


A. Merger, Sale of Assets, etc. If (A) the Company effects any merger or
consolidation of the Company with or into another entity, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any "person" or "group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Company, or (F) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental Transaction"), this Note, as to the unpaid
principal portion thereof and accrued interest thereon, shall thereafter be
deemed to evidence the right to convert into such number and kind of shares or
other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the conversion right immediately prior to such Fundamental
Transaction. The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such Fundamental Transaction.


B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid principal
portion hereof and accrued interest hereon, shall thereafter be deemed to
evidence the right to convert into an adjusted number of such securities and
kind of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.

C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.

5

--------------------------------------------------------------------------------


 
D. Share Issuance. The Holder has been granted certain rights in connection with
issuances and proposed issuances of Common Stock by the Company at a price lower
than the Conversion Price. These rights are described in the Subscription
Agreement and incorporated herein by this reference.


(c) Whenever the Conversion Price is adjusted pursuant to Section 3.4(b) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


3.5. Reservation. During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than one hundred
and fifty percent (150%) of the number of shares to provide for the issuance of
Common Stock upon the full conversion of this Note. Borrower represents that
upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable. Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


3.6 Issuance of Replacement Note. Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid, provided Holder has surrendered an original
Note to the Borrower. In the event that the Holder elects not to surrender a
Note for reissuance upon partial payment or conversion, the Holder hereby
indemnifies the Borrower against any and all loss or damage attributable to a
third-party claim in an amount in excess of the actual amount then due under the
Note, and the Borrower is hereby expressly authorized to offset any such amounts
mutually agreed upon by Borrower and Holder or pursuant to a judgment in
Borrower’s favor against amounts then due under the Note.


ARTICLE IV


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of
five (5) business days after the due date.


4.2 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, this Note or Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.

6

--------------------------------------------------------------------------------



4.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Document or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith or therewith shall be false or misleading in
any material respect as of the date made and the Closing Date.


4.4 Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded, unappealed, unsatisfied, or unstayed for a period of forty-five (45)
days.


4.6 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $100,000 for more than twenty (20)
days after the due date, unless the Borrower is contesting the validity of such
obligation in good faith and has segregated cash funds equal to not less than
one-half of the contested amount.


4.7 Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within forty-five (45)
days of initiation.


4.8 Delisting. Delisting of the Common Stock from any Principal Market for a
period of seven consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing on such Principal Market.


4.9 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension with respect to Borrower’s Common Stock that lasts for five or more
consecutive trading days.


4.10 Failure to Deliver Common Stock or Replacement Note. Borrower’s failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note or the Subscription Agreement, or if required, a replacement Note.


4.11 Non-Registration Event. The occurrence of a Non-Registration Event as
described in Section 11.4 of the Subscription Agreement.


4.12 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty days prior written notice to the Holder.
 
4.13 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.

7

--------------------------------------------------------------------------------



4.14 Reservation Default. Failure by the Borrower to have reserved for issuance
upon conversion of the Note the amount of Common Stock as set forth in this Note
and the Subscription Agreement.


4.15 Financial Statement Restatement.   The restatement of any financial
statements filed by the Borrower for any date or period from two years prior to
the Issue Date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statements, have constituted a Material Adverse Effect.


4.16 Other Note Default. The occurrence of any Event of Default under any Other
Note.


ARTICLE V


MISCELLANEOUS


5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Neonode Inc., 4000 Executive
Parkway, Suite 200, San Ramon, CA 94583, Attn: ________________, telecopier:
(925) 355-2020, with a copy by telecopier only to: Hahn & Hessen LLP, 488
Madison Avenue, New York, NY 10022, Attn: James Kardon, Esq., telecopier: (212)
478-7400, and (ii) if to the Holder, to the name, address and telecopy number
set forth on the front page of this Note, with a copy by telecopier only to
Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, New York 10176,
telecopier number: (212) 697-3575.


5.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

8

--------------------------------------------------------------------------------




5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, including, but not limited to, New York
statutes of limitations. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.


5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.8. Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9 Redemption. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note or the Subscription Agreement.


5.10 Shareholder Status. The Holder shall not have rights as a shareholder of
the Borrower with respect to unconverted portions of this Note. However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
Shares of Common Stock to be received after delivery by the Holder of a
Conversion Notice to the Borrower.


5.11 Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of September, 2007.


NEONODE INC.
   
By:
 
 
Name:
 
Title:

 
WITNESS:
 
   


10

--------------------------------------------------------------------------------



NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)


The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Neonode Inc. on September
___, 2007 into Shares of Common Stock of Neonode Inc. (the “Borrower”) according
to the conditions set forth in such Note, as of the date written below.


Date of Conversion:___________________________________________________________________________________________________________________________


Conversion Price:_____________________________________________________________________________________________________________________________


Shares To Be Delivered:________________________________________________________________________________________________________________________


Signature:___________________________________________________________________________________________________________________________________


Print Name:__________________________________________________________________________________________________________________________________


Address:____________________________________________________________________________________________________________________________________


____________________________________________________________________________________________________________________________________
 
11

--------------------------------------------------------------------------------



